Per Curiam.
Appellants appeal from an order enjoining them from picketing respondents’ place of business. Appellants’ counsel concedes that if the findings of fact entered by the trial court find substantial support in the evidence the appeal fails. Thorndike v. Hesperian Orchards, Inc., 54 Wn. (2d) 570, 343 P. (2d) 183 (1959). No question of law is presented or urged.
We have carefully reviewed the testimony contained in the statement of facts. While there is testimony supporting the contentions of both sides, the trial court accepted the testimony presented by respondents which, in turn, supports the findings of fact to which error is assigned. Since we do not retry disputed issues of fact upon appeal, the judgment of the trial court must be affirmed.
Respondents will recover their costs.